Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The reply filed on July 19th, 2021 has been received and entered.
Claim 1 has been amended.
Claims 1-7 now remain pending and are allowed with examiner’s amendment presented herein.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during phone conversations with Joseph Aiena (Registration Number 39,501) on August 20th, 2021 to discuss some amendments to put the claims in condition for allowance. A proposed claim amendment has been received and adopted by examiner. The application has been amended as follows: 

IN THE CLAIMS:
Please cancel claim 6.	
Please amend claim 1 as follows:
Claim 1 (Currently amended) A method of detecting script texts passed to interpreter and sending the script texts to security components comprising:

	saving said embedded script to a script file, and
	passing a file path to security components for scanning, said security components comprising a scanner, a whitelist, or a sandbox, to detect attacks from said fileless embedded script;
reaching a verdict of allowing said embedded script execution, blocking said embedded script execution, or sending said embedded script to quarantine.

Claim 6 (Canceled).
--End--
Allowable Subject Matter
Claims 1-5 and 7 are allowed and renumbered as 1-6.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, San Andres et al. (US Publication No. 2013/0091107), discloses a command interpreter that includes tangible machine-readable instructions to detect a script file, generate one or more command objects, interpretable by the internal interface, representative of a functionality defined in the script file, generate a command script comprising the generated command objects, and execute the command script by executing at least a portion of the machine-readable .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976.  The examiner can normally be reached on Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        August 24th, 2021